                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


TRACY L. VOGELSANG,

                    Plaintiff,
                                                   Case No. 19-cv-1403-pp
      v.

KILOLO KIJAKAZI,

                    Defendant.


    ORDER GRANTING STIPULATED MOTION FOR AWARD UNDER THE
           EQUAL ACCESS TO JUSTICE ACT (DKT. NO. 35)


      On September 9, 2021, the parties filed a stipulated motion, asking the

court to enter an order awarding attorneys’ fees under the Equal Access to

Justice Act. Dkt. No. 35.

      The court GRANTS the motion for award under the EAJA. Dkt. No. 35.

The court ORDERS that the defendant shall pay to the plaintiff an award of

attorneys’ fees in the amount of $10,200.00, in full satisfaction and settlement

of any and all claims the plaintiff may have in this case under the EAJA. The

court awards these fees to the plaintiff, not the plaintiff’s attorney, and under

Astrue v. Ratliff, 560 U.S. 586 (2010), the United States may offset the award

to satisfy pre-existing debts that the litigant owes the United States.

      If counsel for the parties verify that the plaintiff owes no pre-existing debt

subject to offset, the defendant shall direct that the award be made payable to




                                         1

           Case 1:19-cv-01403-PP Filed 09/10/21 Page 1 of 2 Document 36
the plaintiff’s attorney, under the EAJA assignment duly signed by the plaintiff

and counsel.

      Dated in Milwaukee, Wisconsin this 10th day of September, 2021.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       2

        Case 1:19-cv-01403-PP Filed 09/10/21 Page 2 of 2 Document 36
